T. Burke Wonnell
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: burke_wonnell@fd.org

Counsel for Defendant James Buster Bowen


                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,             Case No. 3:19-cr-00037-SLG-
                                       DMS
                 Plaintiff,
      vs.
                                       MEMORANDUM IN SUPPORT OF
 JAMES BUSTER BOWEN,                   MOTION TO SUPPRESS

                 Defendant.

    Defendant James Buster Bowen, by and through undersigned

counsel, moves to suppress all evidence obtained from the

warrantless arrest of Defendant and seizure of his bag at the

Kenai Airport on October 24, 2018.       Defendant further moves to

suppress all evidence derived from and tainted by these

Constitutional violations as fruit of the poisonous tree.              See

Wong Sun v. United States, 371 U.S. 471 (1963).


                       I.   FACTUAL ALLEGATIONS

    The following factual allegations are derived from police

reports and other discovery provided to date by the government.

These allegations are accepted for the purposes of arguing this



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 1 of 18
motion only.    Defendant reserves the right to challenge any and

all of these allegations at trial.

      According to a search warrant affidavit and the reports of

involved investigators, on October 24, 2018, at approximately

4:40 P.M., Investigator Levi Russell was advised of a suspicious

passenger who was attempting to fly from Kenai to Anchorage on

Ravn Airlines. See Exhibit "A", Partial Affidavit Supporting

Request for Electronic Monitoring Warrant, attached.           The

passenger was identified as James Bowen.         Previously, on October

19, 2019, Investigator Russell had received a tip from Kenai

Police Department (hereinafter "KPD") Lieutenant Langham that

Nick Bown, James' brother, was suspected of selling heroin.

Russell was told that James Bowen arrived at the airport as his

flight was boarding, then went to his vehicle and missed the

flight.   Bowen did not request a refund and proceeded to buy a

ticket on Grant Airlines with cash.        Russell responded to the

Kenai airport and learned from both the Grant and Ravn Airlines

that Bowen did not have a return ticket purchased.

      Russell was told that Bowen's original ticket on Ravn

Airlines was purchased by Holli Driver, and learned that she had

prior drug convictions.       He learned that Bowen and Driver were

the registered owners of a black 2005 Chevy pickup that was left

at the airport when Bowen flew to Anchorage.         At approximately

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                          Page 2



       Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 2 of 18
6:45 P.M., Russell was contacted by the KPD dispatch center and

notified that employees at Grant Aviation contacted them when it

was learned that Bowen had booked a one-way flight back to Kenai

and paid with cash, and that he was scheduled to land in Kenai

at 7:30 P.M.

      Russell responded to the airport and learned that Bowen did

not have any checked luggage on either of his flights, but had a

backpack for a carry on when he flew to Anchorage.

      Russell and Investigator Austin MacDonald were inside the

airport when the Grant flight landed at the Kenai Airport.

Russell observed Bowen enter the airport from the runway,

carrying a blue Dakine brand backpack, and head towards the

exit.   Russell contacted Bowen prior to his exiting the building

and identified himself and Inv. MacDonald as law enforcement.

Both investigators were in plain clothes.          Bowen agreed to speak

with them and they moved to a back hallway of the airport.

      Bowen stated he had been in Anchorage for the day and

estimated he flew up at 4:30 P.M.        He said he'd travelled to

Anchorage to see his dad and his dad's girlfriend, and flew back

at 7:30 P.M. because his dad had left for work on the slope.                  He

said his dad lived near Jewel Lake, and that he went to

Anchorage to pick up a spare truck key and wallet he had left up

there when he had driven his dad to Anchorage previously.                He

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                           Page 3



        Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 3 of 18
said the wallet and key had been in Anchorage for a week and a

half.

      Bowen stated he was picked up by his dad at the airport and

driven to his dad's house.       Bowen believed that his dad was

flying to the slope the next morning.         When asked why he'd flown

back that evening if his dad was flying out in the morning,

Bowen stated he wanted to be home with his girlfriend.            Bowen

said he didn't want to drive to Anchorage since he doesn't have

a license.    Bowen stated he went to get his stuff because he

didn't want to leave it at his dad’s for a few weeks.            Bowen

indicated the short time of his trip was normal because he

needed to get his items.       Russell asked Bowen why his dad

couldn't have mailed the items to him, and he said it would have

taken a couple of days and that he wanted to see his dad.                Bowen

continued to say that he had his girlfriend here when again

asked why he didn't stay longer with his dad.

      Bowen stated he purchased the flight to Anchorage with a

debit card online and purchased a return ticket.           Bowen showed

Russell the itinerary for his Ravn flight on his phone.            He

stated he flew up on Ravn, but flew back on Grant since they had

a flight at 7:00 P.M.      Russell argued that the itinerary did not

include a return flight.       Bowen stated he bought the ticket with



United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                           Page 4



        Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 4 of 18
his girlfriend's debit card and then purchased the return flight

on Grant with cash.

      Bowen stated his girlfriend or roommate was picking him up

at the airport.      He identified his residence as 35310 Rockwood

Drive.     He was confronted about the sequence of events,

specifically about flying to Anchorage on Ravn Airlines, and was

told that the characteristics of his trip were consistent with

someone transporting controlled substances.           Bowen was asked for

consent to search his belongings.         Bowen refused.     He insisted

that he flew to Anchorage on Ravn, and then admitted to flying

up on Grant after being confronted about it.           Bowen was then

told that he was being detained.         Bowen insisted on leaving the

airport and maintained that he went to Anchorage to see his

father.

      Russell observed scars on the top of Bowen's right hand and

a small scab, and suggested that Bowen used drugs. Bowen denied

using any controlled substances.         Bowen was told that he was

going to be detained while investigators applied for a search

warrant to search his person and his backpack.            Bowen then

stated he needed to call his girlfriend.           Bowen invoked his

right to counsel.       As the investigators were placing Bowen into

handcuffs, he began to resist the handcuffing process.             Bowen

was eventually handcuffed.        During the struggle to handcuff

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                            Page 5



         Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 5 of 18
Bowen, he dropped an iPhone he was using.           The phone was seized

and placed into airplane mode by the investigators.             Russell

checked the handcuffs for tightness and double locked them.

During this time, KPD Officer Smith assisted with detaining

Bowen and securing his phone.

      Bowen was briefly removed from handcuffs to take off his

backpack.     Bowen and the backpack were then placed in a patrol

car and transported to KPD by Officer Herrin.            Prior to leaving

the airport, Russell was provided copies of Bowen's itinerary

from Grant and Ravn Air.        At the police station, Bowen was

placed in an interview room.          Once in the interview room, Bowen

began to audibly cry.       Russell could hear him outside the room

with the door shut.       Bowen was provided with a phone and the

opportunity to make phone calls.         He made statements to Inv.

MacDonald that he needed to make multiple phone calls prior to

speaking with them.       After making his phone calls, Bowen stated

he was willing to speak with the investigators.            He was advised

of his Miranda rights from a prepared card, and then agreed to

speak.

      Bowen's statements were incriminating.          Those statements

led to the issuance of a search warrant for the Dakine backpack.

That search turned up a distributable amount of heroin.             This

evidence in turn started a months-long investigation leading to

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                            Page 6



         Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 6 of 18
the issuance of a LoJack warrant, cell phone dumps, a search of

Bowen's residence, contact with other witnesses, and the search

of a truck, all providing incriminating evidence against James

Bowen and all directly derived from his arrest at the Kenai

Airport on October 24th, 2018.


                         II.   SEARCH AND SEIZURE

1.    Stops vs. Arrests

      The Fourth Amendment to the United States Constitution

holds that "[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable

searches and seizures, shall not be violated, and no Warrants

shall issue, but upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be

searched, and the persons or things to be seized."          This

amendment has been interpreted to permit limited detentions

under certain circumstances.          Under Terry v. Ohio, 392 U.S. 1

(1968), a brief stop and detention of a person for investigative

purposes does not violate the Fourth Amendment so long as the

officer has a “reasonable suspicion” that criminal activity may

be afoot.

      To determine whether a stop was supported by reasonable

suspicion, a court must “consider whether, in light of the


United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                          Page 7



       Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 7 of 18
totality of the circumstances, the officer had a particularized

and objective basis for suspecting the particular person stopped

of criminal activity.” U.S. v. Palos–Marquez, 591 F.3d 1272,

1274–1275 (9th Cir. 2010) (internal citation omitted).           However,

a mere “hunch” or “inchoate and unparticularized suspicion” will

not suffice.    See Terry, at 27.     The allegations made by a known

and reliable informant can be sufficient for a finding of

reasonable suspicion.      United States v. Rowland, 464 F3d 899 (9th

Cir. 2006); United States v. Palos-Marquez, 591 F3d 1272 (9th

Cir. 2010).    Rowland provides a useful compendium of factors the

court may consider in determining whether an informant’s

statement is sufficient to support a stop.         These include

whether the police met personally with the informant, whether

the informant explained the basis for knowledge, and whether the

informant’s tip provided predictive information that police

could corroborate.

      Terry stops are distinguishable from arrests.         In a typical

Terry stop for which an officer has no reason to suspect danger,

it is a Fourth Amendment violation for the officer to employ

aggressive tactics such as drawing a weapon, forcing a subject

to lie prone on the ground, or using handcuffs. United States v.

Del Vizo, 918 F.2d 821, 825 (9th Cir.1990). “The police may not

employ such tactics every time they have an ‘articulable basis’

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                          Page 8



       Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 8 of 18
for thinking that someone may be a suspect in a crime.”

Washington v. Lambert, 98 F.3d at 1181, 1187 (9th Cir.

1996)(emphasis in original). The Ninth Circuit has enumerated

examples of “special circumstances” under which intrusive

techniques may be used to effectuate a Terry stop:

      1) where the suspect is uncooperative or takes action at
      the scene that raises a reasonable possibility of danger or
      flight; 2) where the police have information that the
      suspect is currently armed; 3) where the stop closely
      follows a violent crime; and 4) where the police have
      information that a crime that may involve violence is about
      to occur.

                              Lambert, at 1189.

      A number of Ninth Circuit cases illustrate the types of

conditions under which aggressive police actions during a Terry

stop are warranted, and therefore do not constitute an arrest.

See, e.g., United States v. Miles, 247 F.3d 1009, 1011–13 (9th

Cir. 2001)(approaching suspect with guns drawn, forcing him to

kneel and handcuffing him before conducting any investigation

did not constitute an arrest where officers had a report of an

armed suspect and were outnumbered three to two in the immediate

vicinity); Allen v. City of Los Angeles, 66 F.3d 1052, 1055–57

(9th Cir. 1995)(intoxicated passenger forced to lie on the

ground and handcuffed at gunpoint, held not to constitute an

arrest where companion was combative, passenger was drunk and

stop was preceded by a high-speed car chase); United States v.

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                          Page 9



       Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 9 of 18
Alvarez, 899 F.2d 833, 836–839 (9th Cir. 1990)(no arrest where

police approached with weapons drawn after receiving credible

tip that subject possessed explosives); United States v. Greene,

783 F.2d 1364, 1366–68 (9th Cir. 1986) (police ordered subject

seated in a car to place hands on the headliner and drew weapons

when he did not immediately comply, held not to constitute an

arrest where police had informant's report that the suspect was

in possession of a pistol); United States v. Taylor, 716 F.2d

701, 708–09 (9th Cir. 1983)(no arrest when police handcuffed

companion of suspected drug dealer at gunpoint where police had

strong evidence of drug activity and received briefing that

dealer and his companions should be considered dangerous); and

United States v. Bautista, 684 F.2d 1286, 1287–90 (9th Cir.

1982) (handcuffing of two subjects justified, and not an arrest,

where police suspected subjects of armed robbery and knew that a

third suspect might still be in the vicinity).

      By contrast, where officers have no reason to suspect

danger, or where the suspected offense is minor or non-violent,

aggressive actions during an investigative stop can constitute

an arrest.    For example, in Del Vizo, officers stopped the

driver of a van after surveillance indicated that the driver had

just completed a drug transaction.       Police approached with

weapons drawn, ordered the driver out of the van, forced him to

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                      Page 10



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 10 of 18
lie down on the street, and handcuffed him. Id., at 823.            The

Ninth Circuit held that the police conduct constituted an arrest

under the circumstances, and therefore required a showing of

probable cause. Id. at 824.       The Court of Appeals further stated

that mere suspicion of drug trafficking did not justify the

extent of the restraints to effectuate an investigative stop,

noting that the driver was compliant and there was no evidence

suggesting he was dangerous.          Id., at 825.   A finding of

probable cause sufficient to support an arrest is appropriate if

"under the totality of the circumstances known to the arresting

officers, a prudent person would have concluded that there was a

fair probability that [an arrestee] had committed a crime."

U.S. v. Carranza, 289 F.3d 634, 640 (9th Cir. 2002)(quoting U.S.

v. Garza, 980 F.2d 546, 550 (9th Cir. 1992)).          Where the

government relies on an informant’s tip, “[i]t is enough, for

purposes of assessing probable cause, that ‘corroboration

through other sources of information reduced the chances of a

reckless or prevaricating tale,’ thus providing ‘a substantial

basis for crediting the hearsay.’”          Illinois v. Gates, 462 U.S.

213, 244-45 (1983). Factors that help determine whether

an informant is credible include the informant’s basis for

knowledge, and police corroboration of the information. See,

e.g., United States v. Tarazon, 989 F.2d 1045, 1048-49 (9th Cir.

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                       Page 11



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 11 of 18
1993). However, corroboration of innocent facts provided by a

tipster of dubious credibility does not support a finding of

probable cause.     U.S. v. Hall, 113 F.3d 157, 159 (9th Cir.

1997).


2.    Tainted Confessions and Suppression

      A confession given after an arrest on less than probable

cause is inadmissible, even if the arrestee is Mirandized.              See

Dunaway v. New York, 442 U.S. 200 (1979).        In that case, the

Supreme Court reversed convictions for attempted robbery and

felony murder based upon tainted statements of the accused:

      On March 26, 1971, the proprietor of a pizza parlor in
      Rochester, N.Y., was killed during an attempted robbery. On
      August 10, 1971, Detective Anthony Fantigrossi of the
      Rochester Police was told by another officer that an
      informant had supplied a possible lead implicating
      petitioner in the crime. Fantigrossi questioned the
      supposed source of the lead—a jail inmate awaiting trial
      for burglary—but learned nothing that supplied “enough
      information to get a warrant” for petitioner's arrest.
      Nevertheless, Fantigrossi ordered other detectives to “pick
      up” petitioner and “bring him in.” Three detectives located
      petitioner at a neighbor's house on the morning of August
      11. Petitioner was taken into custody; although he was not
      told he was under arrest, he would have been physically
      restrained if he had attempted to leave. He was driven to
      police headquarters in a police car and placed in an
      interrogation room, where he was questioned by officers
      after being given the warnings required by Miranda v.
      Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694
      (1966). Petitioner waived counsel and eventually made
      statements and drew sketches that incriminated him in the
      crime.

                              Id., at 202-203(citations omitted).

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                      Page 12



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 12 of 18
In tossing the evidence, the Supreme Court noted that "[t]here

can be little doubt that petitioner was 'seized' in the Fourth

Amendment sense when he was taken involuntarily to the police

station."    Id., at 207.     The government attempted to argue that

the seizure in that case was justified by the post-Terry

"reasonable suspicion" line of cases.        The Supreme Court

disagreed:

      In contrast to the brief and narrowly circumscribed
      intrusions involved in those cases, the detention of
      petitioner was in important respects indistinguishable from
      a traditional arrest. Petitioner was not questioned briefly
      where he was found. Instead, he was taken from a neighbor's
      home to a police car, transported to a police station, and
      placed in an interrogation room. He was never informed that
      he was “free to go”; indeed, he would have been physically
      restrained if he had refused to accompany the officers or
      had tried to escape their custody. The application of the
      Fourth Amendment's requirement of probable cause does not
      depend on whether an intrusion of this magnitude is termed
      an “arrest” under state law. The mere facts that petitioner
      was not told he was under arrest, was not “booked,” and
      would not have had an arrest record if the interrogation
      had proved fruitless, while not insignificant for all
      purposes, obviously do not make petitioner's seizure even
      roughly analogous to the narrowly defined intrusions
      involved in Terry and its progeny. Indeed, any “exception”
      that could cover a seizure as intrusive as that in this
      case would threaten to swallow the general rule that Fourth
      Amendment seizures are “reasonable” only if based on
      probable cause.

                              Id., at 212-213(citations omitted)
                              (emphasis added).




United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                      Page 13



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 13 of 18
      The Supreme Court next addressed whether or not the taint

stemming from the illegality of the arrest was attenuated by the

Miranda advisement:

      There remains the question whether the connection between
      this unconstitutional police conduct and the incriminating
      statements and sketches obtained during petitioner's
      illegal detention was nevertheless sufficiently attenuated
      to permit the use at trial of the statements and sketches.
      [. . .] “If Miranda warnings, by themselves, were held to
      attenuate the taint of an unconstitutional arrest,
      regardless of how wanton and purposeful the Fourth
      Amendment violation, the effect of the exclusionary rule
      would be substantially diluted. . . . Arrests made without
      warrant or without probable cause, for questioning or
      ‘investigation,’ would be encouraged by the knowledge that
      evidence derived therefrom could well be made admissible at
      trial by the simple expedient of giving Miranda warnings.”
      Id., at 602, 95 S.Ct., at 2261. Consequently, although a
      confession after proper Miranda warnings may be found
      “voluntary” for purposes of the Fifth Amendment, this type
      of “voluntariness” is merely a “threshold requirement” for
      Fourth Amendment analysis[.] [. . .]

      Beyond this threshold requirement, Brown articulated a test
      designed to vindicate the “distinct policies and interests
      of the Fourth Amendment.” Id., at 602, 95 S.Ct., at 2261.
      Following Wong Sun, the Court eschewed any per se or “but
      for” rule, and identified the relevant inquiry as “whether
      Brown's statements were obtained by exploitation of the
      illegality of his arrest,” 422 U.S., at 600, 95 S.Ct., at
      2260; see Wong Sun v. United States, supra, 371 U.S., at
      488, 83 S.Ct., at 417. Brown's focus on “the causal
      connection between the illegality and the confession,” 422
      U.S., at 603, 95 S.Ct., at 2261, reflected the two policies
      behind the use of the exclusionary rule to effectuate the
      Fourth Amendment. When there is a close causal connection
      between the illegal seizure and the confession, not only is
      exclusion of the evidence more likely to deter similar
      police misconduct in the future, but also use of the
      evidence is more likely to compromise the integrity of the
      courts.


United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                      Page 14



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 14 of 18
      Brown identified several factors to be considered “in
      determining whether the confession is obtained by
      exploitation of an illegal arrest[:t]he temporal proximity
      of the arrest and the confession, the presence of
      intervening circumstances, . . . and, particularly, the
      purpose and flagrancy of the official misconduct . . . .
      And the burden of showing admissibility rests, of course,
      on the prosecution.” Id., at 603–604, 95 S.Ct., at 2261–62.
      Examining the case before it, the Court readily concluded
      that the State had failed to sustain its burden of showing
      the confession was admissible. In the “less than two hours”
      that elapsed between the arrest and the confession “there
      was no intervening event of significance whatsoever.” Ibid.
      Furthermore, the arrest without probable cause had a
      “quality of purposefulness” in that it was an “expedition
      for evidence” admittedly undertaken “in the hope that
      something might turn up.” Id., at 605, 95 S.Ct., at 2262.

      The situation in this case is virtually a replica of the
      situation in Brown. Petitioner was also admittedly seized
      without probable cause in the hope that something might
      turn up, and confessed without any intervening event of
      significance. Nevertheless, three members of the Appellate
      Division purported to distinguish Brown on the ground that
      the police did not threaten or abuse petitioner (presumably
      putting aside his illegal seizure and detention) and that
      the police conduct was “highly protective of defendant's
      Fifth and Sixth Amendment rights.” 61 A.D.2d, at 303, 402
      N.Y.S.2d, at 493. This betrays a lingering confusion
      between “voluntariness” for purposes of the Fifth Amendment
      and the “causal connection” test established in Brown.
      Satisfying the Fifth Amendment is only the “threshold”
      condition of the Fourth Amendment analysis required by
      Brown. No intervening events broke the connection between
      petitioner's illegal detention and his confession. To admit
      petitioner's confession in such a case would allow “law
      enforcement officers to violate the Fourth Amendment with
      impunity, safe in the knowledge that they could wash their
      hands in the ‘procedural safeguards' of the Fifth.”

                              Id., at 216-218(emphasis added).




United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                      Page 15



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 15 of 18
                               III. ARGUMENT

      The facts of this case present a close question as to

whether or not law enforcement had a particularized suspicion

that a specific crime was afoot versus a mere hunch.          The tip

from the KPD Lieutenant, lacking in any specificity or

identifiable source, implicated Bowen's brother as opposed to

Bowen himself.     Bowen's girlfriend had priors.       He gave

inconsistent reasons for flying to Anchorage and back so soon.

These are not factors supporting a particularized suspicion, but

rather provide a generalized suspicion.        This analysis, however,

is a red herring.     Even if police had a reasonable suspicion

that would support a limited Terry detention, this seizure went

well beyond anything resembling an investigative stop.            The

investigators needed probable cause to support this arrest.

      Dunaway is almost directly on point in this case.

Regardless of whether Investigators Russell and MacDonald

characterized the seizure as an "arrest" or as a temporary

detention "while investigators applied for a search warrant to

search his person and his backpack", it's what they did that

matters for this analysis.       They cuffed Bowen.     He resisted

being cuffed.     They put him in a patrol car.       They took him to

the police station.      They threw him in an interrogation room.

He cried.    They Mirandized him.     They interrogated him.       He

United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                          Page 16



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 16 of 18
confessed.    He was never informed that he was free to go.           There

was no causal or temporal break between the illegal seizure and

the sought after confession.          This arrest could only be

characterized as "an expedition for evidence".

      Even if the government could argue that these facts make

out a borderline reasonable suspicion finding, they are nowhere

near sufficient to support probable cause to believe that Bowen

had committed any specific offense.          No valid warrant could

issue for a search of Defendant's person or his bag based only

on the information available prior to the custodial

interrogation.     Mirandizing Defendant does not attenuate that

taint.   All of the evidence against Bowen was obtained through

the exploitation of the illegal arrest.            All of the evidence

must therefore be suppressed.


                              IV.     CONCLUSION

      Based upon the foregoing, Defendant respectfully moves the

Court to order the suppression of all evidence obtained at and

subsequent to the commencement of his illegal detention.


//


//




United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                        Page 17



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 17 of 18
      DATED at Anchorage, Alaska this 18th day of April, 2019.

                                         Respectfully submitted,
                                         FEDERAL PUBLIC DEFENDER
                                         FOR THE DISTRICT OF ALASKA

                                         /s/ Burke Wonnell
                                         Burke Wonnell
                                         Assistant Federal Defender
                                         Counsel for James Buster Bowen
                                         AK Bar No. 9610049


Certificate of Service:
I hereby certify that I electronically
filed the foregoing and any
attachments with the Clerk of Court
for the United States District Court
for the District of Alaska by using
the district’s CM/ECF system on April
18, 2019. All participants in this
case are registered CM/ECF users and
will be served by the district’s
CM/ECF system.
/s/ Burke Wonnell




United States v. James Buster Bowen
Case No. 3:19-cr-00037-SLG-DMS                                        Page 18



      Case 3:19-cr-00037-SLG Document 18 Filed 04/18/19 Page 18 of 18
